



 

EXHIBIT 10.11


CITIZENS, INC.
EMPLOYMENT AGREEMENT TERMINATION
This EMPLOYMENT AGREEMENT TERMINATION (this “Agreement”) is entered into as of
January 24, 2019 (the “Effective Date”) by and between Citizens, Inc., a
Colorado corporation (the “Company”), and Kay E. Osbourn (the “Executive”)
(each, a “Party” and together, the “Parties”).
WHEREAS, the Executive has been employed as the Company’s Executive Vice
President, Chief Financial Officer and Chief Investment Officer;
WHEREAS, the Parties entered into an employment agreement attached hereto and
dated January 16, 2017 (the “Original Agreement”);
WHEREAS, the Parties entered into an Amendment to Employment Agreement dated
October 15, 2018 (the “Amendment;” the Original Agreement, as amended by the
Amendment, shall hereinafter be referred to as the “Employment Agreement”);
WHEREAS, the Parties have mutually agreed to terminate the Employment Agreement
effective immediately; and
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:
(1)    Termination. By this Agreement the Parties mutually terminate and cancel
the Employment Agreement effective immediately rendering all its terms,
obligations and provisions no longer in effect. The Parties agree that this
Agreement satisfies all requirements for termination of the Employment Agreement
under its terms and provisions, including but not limited to, amendment and
notice provisions. Notwithstanding the termination above described, the Company
and Executive have agreed that Executive will continue to perform the duties of
Chief Financial Officer and Chief Investment Officer on an interim basis until
such time as the Company has retained the services of a duly qualified
individual or individuals to perform such duties, or upon sooner request of the
Company. Upon the retention of such individual(s), or upon sooner request of the
Company, Executive agrees to relinquish the title of Chief Financial Officer
and/or Chief Investment Officer.
(2)    Outstanding Obligations. The Parties acknowledge by this Agreement that
the consideration provided and received by each other is fair, just and
reasonable and that no further consideration, compensation or obligation will be
due, payable or owing with regard to the Employment Agreement as of the date of
this Agreement.
(3)    Release. By this Agreement the Parties release each other from any and
all claims, causes of action, demands, and liabilities of whatever nature which
either Party had in the past, has now or may have in the future arising out of
any occurrence that took place prior to the Effective Date of this Agreement or
arising out of the Employment Agreement.
(4)    Interpretation. The Parties acknowledge and agree that each Party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both Parties and not in
favor or against either Party.
(5)    Authority; Representations of the Executive. The Parties hereby represent
that they each have the authority to enter into this Agreement, and the
Executive hereby represents to the Company that the execution of, and
performance of any of her duties under, this Agreement shall not constitute a
breach of or otherwise violate any other agreement to which the Executive is a
party. The Executive hereby further represents to the Company that she will not
utilize or disclose any confidential information obtained by the Executive in
connection with any former employment with respect to his duties and
responsibilities hereunder.
(6)    Non-Disparagement. Executive hereby agrees not to defame or disparage the
Company, its affiliates, and their respective directors, members, officers, or
employees, and the company hereby agrees to prevent the then-current members of
the Board from defaming or disparaging Executive. Executive hereby agrees to
reasonably cooperate with the Company in refuting any defamatory or disparaging
remarks by any third party made in respect of the Company or its affiliates or
their directors, members, officers, or employees. The Company hereby agrees to
reasonably cooperate with Executive in refuting any defamatory or disparaging
remarks made by any third party in respect of Executive.


138

--------------------------------------------------------------------------------





(6)    Entire Agreement. This Agreement shall constitute the entire agreement
between the Parties hereto with respect to the Executive’s employment hereunder,
and this Agreement supersedes and is in full substitution for any and all prior
understandings or agreements between the Parties with respect to the Executive’s
employment.
(7)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to its
principles of conflicts of law.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Kay E. Osbourn
 
 
Kay E. Osbourn
 
 
 
 
CITIZENS, INC.
 
 
 
 
By: /s/ Grant Teaff
 
 
Name: Grant Teaff
 
 
Title: Chairman, Compensation Committee







139